Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 06/21/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbst et al. (US Patent 10,900,800 B2).
Regarding Claims 1, 8 and 15, Herbst teaches a data processing method for an intelligent device (see Fig.2A and Col.12, Line 9-20), comprising:
extracting key voice information from collected user voice information (see Fig.2A (100) and Col.22, Line 47-56);
in a non-WiFi network environment (see Col.12, Line 42-48, BlueTooth connection), transmitting the key voice information to a mobile terminal, so that the mobile terminal transmits the key voice information to a server and receives a processing result fed back by the server after the server processes the key voice information (see Fig.2A (100,206,218), Col.12, Line 20-41 and Col.22, Line 47-63);
and obtaining the processing result from the mobile terminal to display the processing result (see Fig.2A (100,208,218), Col.12, Line 37-41 and Col.22, line 47-63, the results are displayed on device 100).
Claims 2, 9 and 16, Herbst further teaches in response to recognizing a wake-up word from the collected user voice information, extracting the key voice information from the collected user voice information (see Fig.11 and Col.22, Line 44-56).
Regarding Claims 3-4, 10-11 and 17, Herbst further teaches intercepting voice information containing a wake-up word from the collected user voice information as the key voice information (see Col.22, Line 44-47).
Regarding Claims 7, 14 and 20, Herbst further teaches after extracting the key voice information from the collected user voice information (see Fig.2A (100) and Col.22, Line 47-56), further comprising: in a WiFi network environment (see Col.12, Line 42-48), transmitting the key voice information to the server, so that the server feeds back the processing result after processing the key voice information (see Fig.2A (100,206,218), Col.12, Line 20-41 and Col.22, Line 47-63); and obtaining the processing result from the server to display the processing result (see Fig.2A (100,208,218), Col.12, Line 37-41 and Col.22, line 47-63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (US Patent 10,900,800 B2) in view of Yuronich (US Pub. 2019/0114358 A1).
Regarding Claims 5, 12 and 18, Herbst teaches the method of Claim 1 but fails to teach performing at least one of noise reduction processing and speech-to-text conversion processing on the collected user voice information to obtain the key voice information.
Yuronich, however, teaches performing noise reduction processing and speech-to-text conversion processing on speech data to extract a key word from a user’s utterance (see Fig.2B (231,234,235) and paragraph [0031]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Herbst method the step for performing at least one of noise reduction processing and speech-to-text conversion processing on the collected user voice information to obtain the key voice information. The motivation would be to perform speech recognition processing on the collected user voice information to extract a keyword.

Claim Objections
s 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 6, 13 and 19, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the base claim) “controlling, using a first channel of a local Bluetooth module, a second channel of the local Bluetooth module to switch from an OFF state to an ON state; and transmitting the key voice information to the mobile terminal via the second channel; wherein power consumption of the first channel is lower than that of the second channel, and the first channel is in a normally ON state after the local Bluetooth module is enabled”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VU B HANG/Primary Examiner, Art Unit 2672